UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6293



HARRY HECKSTALL,

                                             Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge; James E. Bradberry, Magistrate Judge. (CA-00-160)


Submitted:   July 17, 2001             Decided:   September 11, 2001


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Heckstall, Appellant Pro Se. Marla Graff Decker, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry Heckstall appeals the magistrate judge’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).1   Although we conclude Heckstall’s § 2254 petition was

timely filed,2 we find his claims are meritless.    See Williams v.

Taylor, 529 U.S. 362, 412-13 (2000).    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal for that reason.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




     1
       The parties consented to jurisdiction of the magistrate
judge under 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).
     2
         See Harris v. Hutchinson, 209 F.3d 325 (4th Cir. 2000).


                                  2